Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 1-11-21 have been accepted by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Applicant’s election without traverse of Species A (Fig. 1) and Species D (Fig. 13) in the reply filed on 12-14-21 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuba (US 5,805,341) in view of Bone (US 2018/0081151), Tsuyuki et al. (US 2008/0055193), and Aihara et al. (US 2018/0120545).
Regarding claim 1, Kuba (Fig. 1, 2, 16, and 17) discloses a display apparatus comprising:
a left eyepiece display unit (including both 11L and 12L) including a left-eye image display device (12L) and a left eyepiece optical system (11L) that guides a left-eye display image (13L) displayed on the left-eye image display device to a left eye (the left eyeball seen in Fig. 1, see also “projecting an image displayed by the image display unit into an observer's eyeball” as discussed in column 3, lines 11-13); and
a right eyepiece display unit (including both 11R and 12R) including a right-eye image display device (12R) and a right eyepiece optical system (11R) that guides a right-eye display image (13R) displayed on the right-eye image display device to a right eye (the right eyeball seen in Fig. 1, similarly to as discussed above),
an image magnification upon observation by both eyes (11A is a “magnifier type ocular lens” as discussed in column 12, lines 8-10),

at least one of the plurality of single lenses being arranged in at least one of an eccentric state (for example, as seen in Fig. 16, 11A is shifted downwards from the optical axis L) or a rotated state (11A is also rotated, eg. the top is tilted “forward” from the user’s eye, as seen in Fig. 16) with respect to an optical axis of the left-eye image display device or the right-eye image display device (with respect to optical axis L, as discussed above), and
the left-eye display image and the right-eye display image each including an overlap image region (in the center of Fig. 2C, and including the left portion of the right-eye image and the right portion of the left-eye image) and a non-overlap image region (on the left and right of Fig. 2C, eg. the region including the left half of the “sun”), the overlap image region including a mutually common image part (eg. the region around CL and CR is included in both left-eye and right-eye images), the non-overlap image region including a mutually different image part and being a region outside the overlap image region (for example, the left half of the sun, as seen in Fig. 2C, is only included in the left-eye image of 2A).
However, Kuba fails to teach or suggest wherein the image magnification upon observation by both eyes “being twice or more” or “at least one of the plurality of single lenses comprising a free-form surface lens including a resin material.”
Bone (Fig. 1 and 7) discloses a display apparatus comprising:
a left eyepiece display unit and a right eyepiece display unit (each corresponding to the optical system seen in Fig. 1, see also “separated images with two slightly different perspectives corresponding to the left and right eyes” as discussed in [0003]),
an image magnification upon observation by both eyes being twice or more (as discussed in [0220], “the magnifying power of the system can approach a ratio of 250 millimeter (mm) and G3D” and ≦250 mm/G3D≦10.0 is satisfied, the distortion and astigmatic aberration are obviously reduced,” so the magnifying power of the system is greater than or equal to 2.5, which is more than twice).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuba so the image magnification upon observation by both eyes is twice or more as taught by Bone because this reduces “distortion and astigmatic aberration” (see [0220]).
However, Kuba and Bone still fail to teach or suggest wherein at least one of the plurality of single lenses comprising a free-form surface lens including a resin material.
Tsuyuki (Fig. 1A) discloses a display apparatus comprising:
a left eyepiece optical system and the right eyepiece optical system (each optical system similar to as shown in Fig. 1, and an eye of the user E seen in Fig. 8) each including a plurality of single lenses (eg. 3, 5, and 8),
at least one of the plurality of single lenses comprising a free-form surface lens (second lens 5 “has surfaces S14 and S15” as discussed in [0090], while Table 1 shows that surface 14 has a “typ” FFS5, while [0120] teaches that “FFS represents a rotationally asymmetric surface”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuba and Bone so at least one of the plurality of single lenses comprising a free-form surface lens as taught by Tsuyuki because this allows “further miniaturization of the optical system and suppression of various aberrations generated in the optical system (in particular, chromatic aberration of magnification and axial chromatic aberration)” (see [0133]).
However, Kuba, Bone, and Tsuyuki fail to teach or suggest wherein at least one of the plurality of single lenses comprising a free-form surface lens including a “resin material.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuba, Bone, and Tsuyuki so at least one of the plurality of single lenses comprising a free-form surface lens including a “resin material” as taught by Aihara because this allows the lenses to be formed using a mold, which can improve consistency in the final product (see [0056]).

Regarding claim 2, Kuba, Bone, Tsuyuki, and Aihara disclose a display apparatus as discussed above, and Bone further discloses wherein the left eyepiece optical system and the right eyepiece optical system each include an eyepiece of a three-group three-lens configuration (shown in Fig. 7) in which a first lens (3), a second lens (4), and a third lens (5) are arranged as the plurality of single lenses in order from side of an eye point toward image side (eg. from left to right, with the display 100 seen on the right side, and the side of an eye being on the left, similarly to the eye V60 shown on the left in Fig. 1).
It would have been obvious to one of ordinary skill in the art to combine Kuba, Bone, Tsuyuki, and Aihara for the same reasons as discussed above.

Regarding claim 3, Kuba, Bone, Tsuyuki, and Aihara disclose a display apparatus as discussed above, and Tsuyuki further discloses wherein each include an eyepiece of a three-group three-lens configuration (lenses 3, 5, and 8) in which a first lens (3), a second lens (5), and a third lens (8) are 
the first lens (3) comprises a spherical lens (“A lens 3 has surfaces S10 and S11” as discussed in [0089], and as seen in Table 1, both surface S10 and S11 of lens 3 are spherical with “typ SPH,” see [0120]) having a positive refractive power including a material of a refractive index of 1.439 or more (as seen in Table 1, S10 and S11 have an Nd of 1.53) with respect to a d-line (“Nd and .nu.d respectively represent the refractive index and the Abbe number of the medium forming the surface in the d-line wavelength” as discussed in [0123]), and a lens surface of the first lens on the side of the eye point has a convex shape or a planar shape (the convex shape seen in Fig. 1A, see also Table 1 which shows the radius of curvature R for the surface S10, on the side of the eye, is a positive 18.2091).
It would have been obvious to one of ordinary skill in the art to combine Kuba, Bone, Tsuyuki, and Aihara for the same reasons as discussed above.

Regarding claim 4, Kuba, Bone, Tsuyuki, and Aihara disclose a display apparatus as discussed above, and Bone further discloses wherein an optical axis of the first lens (aligned with optical axis I, as discussed in [0077]) is parallel to a reference optical axis which employs the eye point as a reference (as seen in Fig. 1, the angle ω is referenced off of the axis through the center of the pupil of the eye EPD, and as seen in Fig. 7, off of the same optical axis I).
It would have been obvious to one of ordinary skill in the art to combine Kuba, Bone, Tsuyuki, and Aihara for the same reasons as discussed above.

Regarding claim 5, Kuba, Bone, Tsuyuki, and Aihara disclose a display apparatus as discussed above, and Tsuyuki further discloses wherein at least one of the second lens or the third lens comprises 
It would have been obvious to one of ordinary skill in the art to combine Kuba, Bone, Tsuyuki, and Aihara for the same reasons as discussed above.

Regarding claim 18, Kuba, Bone, Tsuyuki, and Aihara disclose a display apparatus as discussed above, and Kuba further discloses wherein the non-overlap image region is a region on outer left side of the overlap image region in the left-eye display image (as seen in Fig. 2A, the non-overlap region for the left-eye image, eg. including the left half of the “sun,” is on the outer left side), and the non-overlap image region is a region on outer right side of the overlap image region in the right-eye display image (similarly, as seen in Fig. 2B, the non-overlap region for the right-eye image, eg. including the right half of one of the “hills,” is on the outer right side).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, Kuba, Bone, Tsuyuki, and Aihara disclose a display apparatus as discussed above, and Kuba further discloses wherein at least one of the first lens or the second lens is arranged in 
However, Kuba fails to provide any details on the value of eccentric amount for the lenses, or any value for the rotational amount for the lenses.

Tsuyuki additionally discloses wherein at least one of the first lens, the second lens, or the third lens is arranged in at least one of the eccentric state or the rotated state (lens 8 is “decentered” as discussed in [0090]).
However, Tsuyuki fails to teach or suggest wherein si,max<25 (mm) (for example, the eccentric amount in the Z direction for even the closest lens 3 is 37.525mm, as shown by surface 10 in Table 1) or wherein θi,max<25(°) (for example, the rotation amount A for the same lens 3 is -53.721, as shown by surface 10 in Table 1).

Therefore, each of the currently cited references of record fails to teach or suggest wherein “the following expressions:
si,max<25 (mm)  (1)
θi,max<25(°)  (2)
are satisfied, where
si,max denotes a maximum absolute value of an eccentric amount of each of respective optical axes of the first lens, the second lens, and the third lens with respect to the reference optical axis in a direction orthogonal to the reference optical axis, and
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.